The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 04/23/2021 amendment(s) /response(s) in the Application 16/441,538 by Thota et al. for “RANDOM ACCESS ENHANCEMENTS FOR URLLC OVER 5G WIRELESS NETWORKS”, filed on 06/14/2019. The amendment/response has been entered.

Response to Amendment
Per the 04/23/2021 Amendment:  
Claims 1-2 and 11-12 are cancelled.
Claims 3-10 and 13-20 are amended. 
Claims 3-10 and 13-20 are pending.

The Section 112(b) rejection (as indication in the 01/28/2021 Non-Final Rejection, page 2) with respect to claim 17 is withdrawn because the 04/23/2021 claim amendments (i.e. the base station from the number of base stations), overcomes the Section 112(b) rejection, therefore it has been withdrawn.   

In view of the 04/23/2021 claim amendments, i.e., “wherein a base station uses a plurality of component carriers and wherein the first communication channel uses a first component carrier from the component carriers, and the second communication channel uses a second component carrier from the component carriers, the first component carrier being different from the second component carrier.” (claim 3); “wherein the first communication channel is established with a first base station from a plurality of base stations, the second communication channel is established with a second base station from the base stations, and the first base station is different from the second base station.” (claim 4); “wherein the preamble is generated by multiplying a first preamble by a conjugate of a second preamble, wherein the first preamble is based on the first root sequence and the second preamble is based on a cyclic shifted version of the first root sequence.” (claim 9); “decoding the preamble using an augmented table comprising the first root sequence and the second root sequence and possible combinations of the first root sequence and the second root sequence, wherein the preamble is generated by multiplying a first preamble by a conjugate of a second preamble.” (claim 10); “wherein the first communication channel uses first component carrier of a base station and the second communication channel uses a second component carrier of the base station, the first component carrier being different from the second component carrier. (claim 13); “in the master configuration: determining a number of base stations which received an access request from the user device; determining, a base station from the number of base stations to transmit the access response; instructing the base station from the number of base stations to transmit the access response to the user device.” (claim 17), in combination with the other limitations, the previous rejection to the claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 3-10 and 13-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 04/23/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein a base station uses a plurality of component carriers and wherein the first communication channel uses a first component carrier from the component carriers, and the second communication channel uses a second component carrier from the component carriers, the first component carrier being different from the second component carrier.” (claim 3); “wherein the first communication channel is established with a first base station from a plurality of base stations, the second communication channel is established with a second base station from the base stations, and the first base station is different from the second base station.” (claim 4); “wherein the preamble is generated by multiplying a first preamble by a conjugate of a second preamble, wherein the first preamble is based on the first root sequence and the second preamble is based on a cyclic shifted version of the first root sequence.” (claim 9); “decoding the preamble using an augmented table comprising the first root sequence and the second root sequence and possible combinations of the first root sequence and the second root sequence, wherein the preamble is generated by multiplying a first preamble by a conjugate of a second preamble.” (claim 10); “wherein the first communication channel uses first component carrier of a base station and the second communication channel uses a second component carrier of the base station, the first component carrier being different from the second component carrier. (claim 13); “in the master configuration: determining a number of base stations which received an access request from the user device; determining, a base station from the number of base stations to transmit the access response; instructing the base station from the number of base stations to transmit the access response to the user device.” (claim 17) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

With respect the independent claims, Chen et al. (US20160262109A1) teaches A method of randomly accessing wireless communication resources in a LTE uplink comprising: (CHEN, Fig. 4, paragraph 94, teach a random access request in a LTE uplink.)
transmitting, by a user device, a plurality of random access requests wherein: (CHEN, Fig. 4, steps 410, paragraphs 95-96, teach transmitting a plurality of random access requests.)
each request is transmitted on a different communication channel from a plurality of communication channels; (CHEN, paragraph 52, different channels (or carriers) having different number of repetitions.)
receiving, at the user device, at least one random access response via the plurality of communication channels; (CHEN, Fig. 4, step 425, paragraph 102, teach receiving at least one random access response.)
and completing a random access procedure on the communication channel which conveyed the random access response. (CHEN, Fig. 4, step 430, paragraph 102, teach performing initial uplink transmission (i.e. completing a random access procedure on the  receiving at least one random access response.)

HAN et al. (US20200022038A1) is directed to a base station sending, by using dedicated signaling, at least one random access parameter set to a terminal in a connected mode or an inactive mode, and the base station receiving a random access request of the terminal in a connected mode or an inactive mode, and one of the at least one random access parameter set is used in the random access request (Abstract). More particularly, paragraph 123 teaches utilizing different random access preamble sequences used to send Msg1.

	TU et al. (US20200137805A1) is directed to detecting a first preamble value and generating at least two random access response messages based on the first preamble value, wherein the one random access response message includes a second preamble value and at least one random access response message includes a third preamble value. Furthermore, the second preamble value is the same as the first preamble value and the third preamble value is a preamble value obtained after a base station adds a preset accumulation number to the first preamble value (Abstract). More particularly, Fig. 3, steps 103, 104, 105, paragraphs 59-63, teach receiving two RAR messages and sending uplink message using specified uplink resources. 



KIM et al. (US20180042050A1) teaches receiving a first RACH preamble generated by using a combination of a plurality of sequences, and also receiving, from a second UE, a second RACH preamble generated by using one sequence (Abstract). More particularly, Fig. 27, paragraphs 144-147, teach receiving first and second RACH preambles and detecting whether a collision occurs between the preambles.

HOOLI et al. (US20140010214A1) teaches selecting an extended preamble which fulfills certain criteria regarding cyclic shift-specific timing uncertainty windows (Abstract). More specifically, Fig. 7, paragraph 70, step 702, teach selecting an extended preamble having cyclic shift corresponding to timing uncertain windows of a preamble having same ZC root sequence. 

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein a base station uses a plurality of component carriers and wherein the first communication channel uses a first component carrier from the component carriers, and the second communication channel uses a second component carrier from the component carriers, the first component carrier being different from the second component carrier.” (claim 3); “wherein the first communication channel is established with a first base station from a plurality of base stations, the second communication channel is established with a second base station from the base stations, and the first base station is different from the second base station.” (claim 4); “wherein the preamble is generated by multiplying a first preamble by a conjugate of a second preamble, wherein the first preamble is based on the first root sequence and the second preamble is based on a cyclic shifted version of the first root sequence.” (claim 9); “decoding the preamble using an augmented table comprising the first root sequence and the second root sequence and possible combinations of the first root sequence and the second root sequence, wherein the preamble is generated by multiplying a first preamble by a conjugate of a second preamble.” (claim 10); “wherein the first communication channel uses first component carrier of a base station and the second communication channel uses a second component carrier of the base station, the first component carrier being different from the second component carrier. (claim 13); “in the master configuration: determining a number of base stations which received an access request from the user device; determining, a base station from the number of base stations to transmit the access response; instructing the base station from the number of base stations to transmit the access response to the user device.” (claim 17).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412